DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


    OMEGA TITLE NAPLES, LLC, d/b/a Dunn Title and SCOTT
                        DASCANI,

                             Petitioners,

                                  v.

        ROGER BUTSCHKY and SHERYL LYNN BUTSCHKY,

                            Respondents.


                           No. 2D19-1151



                        September 10, 2021


BY ORDER OF THE COURT:

     Petitioners' motion for written opinion is granted. The prior

opinion dated November 20, 2019, is withdrawn, and the attached

opinion is issued in its place. No further motions for rehearing will

be entertained.

I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.


MARY ELIZABETH KUENZEL, CLERK
             DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


    OMEGA TITLE NAPLES, LLC, d/b/a Dunn Title and SCOTT
                        DASCANI,

                              Petitioners,

                                   v.

        ROGER BUTSCHKY and SHERYL LYNN BUTSCHKY,

                             Respondents.


                            No. 2D19-1151



                         September 10, 2021

Petition for Writ of Certiorari to the Circuit Court for Collier County;
Elizabeth V. Krier, Judge.

Roy D. Wasson of Wasson & Associates, Chartered, Miami, and
Leland W. Wilson of McCullough Legal Services, LLC, Fort Myers,
for Petitioners.

Kimberly L. Boldt and Ryan C. Tyler of Boldt Law Firm, Boca Raton,
and Michael Petruccelli of Petruccelli Law, Fort Lauderdale, for
Respondents.


PER CURIAM.
     Omega Title Naples, LLC, and its CEO, Scott Dascani, seek

certiorari review of an order granting Roger and Sheryl Butschky

leave to amend their complaint to add a claim for punitive damages.

We dismiss the petition.

     The underlying proceeding arose after fraudsters allegedly

deceived Omega Title into wiring the proceeds of the sale of the

Butschkys' home to a different bank account number than the one

the Butschkys had provided. After conducting several depositions,

the Butschkys sought leave to amend their complaint to add a

claim for punitive damages. Following a hearing, the trial court

granted the motion. However, neither the court's oral ruling nor its

written order stated its basis for granting the Butschkys' motion; in

both rulings the court simply stated that the motion was granted.

     Omega Title now argues in this petition for writ of certiorari

that the trial court erred in granting the motion without making

affirmative findings that the Butschkys had alleged a reasonable

basis for punitive damages. The rationale for this argument begins

with section 768.72(1), Florida Statutes (2018), which provides that

"no claim for punitive damages shall be permitted unless there is a

reasonable showing by evidence in the record or proffered by the
                                  2
claimant which would provide a reasonable basis for recovery of

such damages." Citing a line of cases beginning with the Fourth

District's decision in Henn v. Sandler, 589 So. 2d 1334 (Fla. 4th

DCA 1991), Omega Title contends that a trial court must expressly

make an affirmative finding on the record that the statutory

standard has been met. On that point, the Henn court stated that

it "read[s] section 768.72 as creating a positive legal right in a party

not to be subjected to financial worth discovery until the trial court

has first made an affirmative finding that there is a reasonable

evidentiary basis for the punitive damages claim to go to the jury."

Id. at 1335; see also Petri Positive Pest Control, Inc. v. CCM Condo.

Ass'n, 174 So. 3d 1122, 1122 (Fla. 4th DCA 2015) (following Henn).

This view has since been adopted by the Third District in Key West

Convalescent Ctr., Inc. v. Doherty, 619 So. 2d 367, 369 (Fla. 3d DCA

1993), and by the Fifth District in Varnedore v. Copeland, 210 So.

3d 741, 747–48 (Fla. 5th DCA 2017).

     Since we issued our initial order summarily denying Omega

Title's petition, our court has undertaken a similar approach to the

one taken by the Third, Fourth, and Fifth Districts. We have held

that when a trial court determines that a plaintiff has presented
                                   3
sufficient evidence to support a claim for punitive damages "the trial

court must identify the admissible evidence proffered by the

plaintiff on the record within the order and/or articulate on the

record how the evidence supports a reasonable basis to believe the

claimant can demonstrate by clear and convincing evidence that

recovery of punitive damages is warranted." E. Bay NC, LLC v.

Reddish, 306 So. 3d 1225, 1227 (Fla. 2d DCA 2020). We explained

the reasoning behind this policy as follows:

           Absent oral findings in the record which
           establish entitlement to plead punitive
           damages, a boilerplate order that parrots the
           provisions of the statute without identifying
           the admissible evidence adduced at the
           evidentiary hearing is insufficient. Such an
           order renders the appellate court unable to
           identify what, if any, admissible evidence was
           relied upon to make the determination.
           Identifying the evidence within the order will
           enable an appellate court to better determine
           procedural compliance with the statute.

Id.

      The trial court's oral and written orders in this case did not

make any findings of fact or otherwise state the basis on which it

granted the Butschkys' motion. However, we find this error to be

essentially harmless. As we stated in Reddish, the purpose of


                                   4
specific findings is to enable appellate review to ensure that the trial

court complied with the procedural requirements of section 768.72.

See generally Globe Newspaper Co. v. King, 658 So. 2d 518, 520

(Fla. 1995) (holding that certiorari is available to review whether the

trial court has followed the procedures set forth in section 768.72,

"but not so broad as to encompass review of the sufficiency of the

evidence considered in that inquiry"); Beverly Health & Rehab.

Servs., Inc. v. Meeks, 778 So. 2d 322, 325 (Fla. 2d DCA 2000)

(noting that "Globe Newspaper gives us the power in a certiorari

proceeding to enforce the procedures associated with section

768.72" and stating that "the trial court's decision withstands our

standard of review [on certiorari] so long as the decision is

consistent with the statute and the court has satisfied the

requirements of due process"). In this case we can discern from the

record that the court followed all applicable procedures and applied

the correct standard in granting the Butchskys' motion. As a

result, the failure to make express findings was harmless.

     Petition dismissed.

KELLY and SMITH, JJ., Concur.
NORTHCUTT, J., Concurs with opinion.


                                   5
NORTHCUTT, J., Concurring.

     I concur in the dismissal of Omega Title's petition, but I write

separately to express disagreement with the growing chorus of

cases, starting with Henn v. Sandler, 589 So. 2d 1334 (Fla. 4th DCA

1991), and continuing through E. Bay NC, LLC v. Reddish, 306 So.

3d 1225, 1227 (Fla. 2d DCA 2020), holding that a trial court must

make express findings when granting leave to add a claim for

punitive damages.

     Neither the applicable statute nor the associated rule of

procedure require a court to announce specific findings beyond

granting or denying a plaintiff's motion to add a punitive damages

claim. See § 768.72(1), Fla. Stat. (2018); Fla. R. Civ. P. 1.190(f).

The First District recently addressed this issue in Watt v. Lo, 302

So. 3d 1021 (Fla. 1st DCA 2020), and recognized that the statute

and rule simply do not compel the affirmative finding that Henn and

its progeny have required:

           [N]othing in the plain language of section
           768.72(1) requires a trial court to make
           express or affirmative findings when
           determining whether to permit a claimant to
           assert a punitive damages claim. All that is
           required is that the claimant make the
           necessary showing based on evidence in the
                                   6
           record or proffered by the claimant. § 768.72,
           Fla. Stat. Then, as stated in Globe Newspaper,
           the trial court must make a "determination"
           that the claimant made the necessary
           evidentiary showing.

Id. at 1024–25 (footnote omitted).

     I agree with the First District's reading of the law. Absent a

statutory requirement or other compelling reason, findings of fact

simply are not a necessary component of a judgment or order. See,

e.g., New Nautical Coatings, Inc. v. Scoggin, 731 So. 2d 145, 146

(Fla. 4th DCA 1999) ("Because the trial court made no specific

findings of fact in the final judgment, this court must 'accept the

facts to be those shown by that evidence most favorable' to

Scoggins, the prevailing party." (quoting S. Bell Tel. & Tel. Co. v.

Broward Cnty., 665 So. 2d 272, 274 (Fla. 4th DCA 1995))); Town of

Jupiter v. Alexander, 747 So. 2d 395, 400 (Fla. 4th DCA 1998)

(refusing to reverse a judgment due to a lack of factual findings and

noting that "[w]here [findings] are absent, the appellate court must

determine whether, based upon the record, the proper analysis

would have produced the result reached by the trial court").

     Further, knowing the facts upon which the trial court relied

when granting leave to amend would be of little benefit in the
                                     7
narrow certiorari review that we conduct here. As explained in

Globe Newspaper, we are limited to reviewing procedural matters

and cannot review the sufficiency of the evidence supporting a

plaintiff's claim for punitive damages. See 658 So. 2d at 520.

Thus, findings of fact regarding the evidence presented ordinarily

would not further our review in any meaningful way.

     In sum, I agree that the lack of findings of facts in this case

does not warrant certiorari relief even under the caselaw that

requires them. But I do not believe that such findings were

required in the first place.




                                  8